     Case 2:20-cv-00118-TLN-CKD Document 13 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   SHIRLY A. PEACEMAKER, et al.,                     No. 2:20-cv-00118-TLN-CKD

12                       Plaintiff,                    ORDER

13            v.
14   SARA ALEGRIA,
15                       Defendant.
16

17            Plaintiffs Shirly Peacemaker, Ezekiel Friedrichs, and Sonya Friedrichs (“Plaintiffs”) are

18   proceeding in this action pro se. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On August 31, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 12.) No objections were

23   filed.

24            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983).

28   ///
                                                       1
     Case 2:20-cv-00118-TLN-CKD Document 13 Filed 12/08/20 Page 2 of 2


 1          The Court has reviewed the applicable legal standards and, good cause appearing,

 2   concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1. The Proposed Findings and Recommendations filed August 31, 2020 (ECF No. 12),

 5              are adopted in full;

 6          2. This action is DISMISSED pursuant to Federal Rule of Civil Procedure 41(b); and

 7          3. The Clerk of Court is directed to close this case.

 8          IT IS SO ORDERED.

 9   DATED: December 7, 2020

10

11

12                                                                  Troy L. Nunley
13                                                                  United States District Judge

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
